DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (2005/0279064 A1).
Regarding to claim 1, Simmons teaches a mounting assembly (218 in Fig. 16) for use with a structure having front and interconnecting side faces surrounding an air intake opening, the assembly supporting a covering over the intake opening and comprising: at least one “L” shaped member adapted to be secured to either of the front or side faces of the structure on either side of the intake opening (see Figs. 9-14 as Simmons indicates that “a suitable L-shaped or other angularly configured fastener can 
Regarding to claims 2-5, Simmons teaches at least one “L” shaped member further comprising a plurality of “L” shaped members vertically spaced along opposite sides of the intake structure (see Figs. 9-14 as Simmons indicates that “a suitable L-shaped or other angularly configured fastener can be employed and which is mounted in either a pivotal or rotatable fashion relative to a surface located proximate to an opening of an air intake unit in order to securely engage a filter screen over the intake opening” (see paragraph 0070)) and inherently at least one “L” shaped member further comprising an elongated rail (198 in Fig. 15, 220 in Fig. 16)
Regarding to claim 6, Simmons shows in Fig. 15 that the covering (202) further comprises reinforced side edging integrating the eyelets (210).
Regarding to claim 7, Simmons teaches the assembly further comprising pulleys (240, 242, 244, paragraph 0067) mounted to the structure above the intake opening, a 
Regarding to claim 8, Simmons teaches sleeves (see 80’ in Fig. 5) configured into extending edges of the covering (18) and receiving a reinforcing conduit.
Regarding to claim 9, Simmons teaches eye-bolts (236 in Fig. 16) attached to the top edge extending conduit (234), or, related top edge fastening points for attachment of said lines to the top edge of the filter/covering (232 in Fig. 16).
Regarding to claim 10, Simmons teaches bundle straps (245/250) extending from the bottom edge.
Regarding to claim 11, Simmons teaches the covering (18 in Fig. 1) further comprising a cover (paragraph 0007) and it can be any suitable material such as vinyl as any of the material is well-known in the art.
Regarding to claims 12-20 further calling for the angled bracket adapted to secure the structure on either side of the intake opening, Simmons does teach in Figs. 9-14 that “a suitable L-shaped or other angularly configured fastener can be employed and which is mounted in either a pivotal or rotatable fashion relative to a surface located proximate to an opening of an air intake unit in order to securely engage a filter screen over the intake opening” (see paragraph 0070)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 07, 2022